Title: To James Madison from an Unidentified Correspondent, 12 May 1813
From: 
To: Madison, James


Sir
12 May 1813
I see with pain by the public papers that the British have burnt several places of no Importance but this Shews they mean to carry on the War to distroy & burn all they can of course we must relatiate, there are 500 Towns in Cornwal, Scotland, & Ireland where the Cheasepeak frigate, might go & burn with as much ease as the British ships now burn our little Towns in Virginia & Maryland, as a proof of It The famous Paul Jones in a Small Ship last war went into a Small Town in Scotland & plunderd the Earl of Selkrek houses & might have burn the Town if he had chose, but he was above that, I therefore recomd. that the Cheasepek be orderd to sail & burn Sink & distroy every thing in Every Town she can get into in England, This will be paying them in there Own Coin. I am with great respt
One of the people
